Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Boven et al. (US 2019/0022113 A1), in view of  Hill et al. (Are new antiretroviral treatments increasing the risks of clinical obesity?” J. Virus Eradication, 2019, Vol. 5, pp 41-43) and Kolakowska et al. (“update on Adverse effects on HIV integrase inhibitors,” Curr. Treat Opions Infect Dis. 2019, . DOI 10.1007/s40506-019-00203-7, https://link.springer.com/content/pdf/10.1007/s40506-019-00203-7.pdf )
Boven et al. teach  methods of treating a subject infected with HIV, in particular HIV-1 in human, comprising orally administering to the subject, once daily, a single unit dosage form comprising darunavir, or a hydrate or solvate thereof; cobicistat;  emtricitabine; and tenofovir alafenamide, or a pharmaceutically acceptable salt thereof; wherein the subject is treatment experienced and was administered a first anti-retroviral regimen that has been discontinued; and wherein the subject exhibits a viral load of less than or equal to 50 copies, preferably less than 50 copies, of HIV-1 virus particles per mL of blood plasma, after at least 24 weeks of the once-daily administration of the single unit dosage form. See. particularly, paragraphs [0007] to [0011]. The subjects are particularly human. See paragraphs [0032], [0035]. In the particular trial, adult of 18 years or old are selected. See, example 1, paragraphs [0155] to [0158]. The single unit dosage forms contributes to the convenience of intake and therefore also helps to overcome problems of pill burden. Therefore, it would be desirable to provide effective HIV inhibitory therapy that reduces pill burden. See, particularly, paragraph [0006]. Particular darunavir solvate used is darunavir ethanolate in the amount of 867 mg equivalent to 800mg of darunavir. See, paragraphs [0047] to [0048]. The cobicistat is provided as cobicistat on a silicone dioxide carrier in the amounts of 288.5 mg equivalent to 150 mg of cobicistat. See, paragraph [0053] to [0054]. Emtricitabine is in the amount of 200mg.  See, paragraph [0055]
Preferred single unit dosage forms of the disclosure comprise darunavir ethanolate; cobicistat; emtricitabine; and tenofovir alafenamide, tenofovir alafenamide fumarate, or tenofovir alafenamide hemifumarate. See, paragraph [0056] to [0060]. Other preferred single unit dosage forms of the disclosure comprise darunavir ethanolate; cobicistat; emtricitabine; and tenofovir alafenamide. See, paragraphs [0061] to [0065].  
Other single unit dosage forms of the disclosure comprise  darunavir ethanolate; cobicistat;  emtricitabine; and tenofovir disoproxil or tenofovir disoproxil fumarate. See, paragraphs [0066] to [0070].
Especially preferred single unit dosage forms of the disclosure comprise darunavir ethanolate, in an amount equivalent to about 800 mg of darunavir; cobicistat, in an amount equivalent to about 150 mg of cobicistat; emtricitabine, in an amount equivalent to about 200 mg emtricitabine; and tenofovir alafenamide fumarate, in an amount equivalent to about 10 mg of tenofovir alafenamide. See, paragraphs [0071] to [0075]. 
In these most preferred methods, the subject is treatment experienced and was administered a first anti-retroviral regimen (i.e., a prior anti-retroviral regimen) that has been discontinued. In addition; the subject will have exhibited a viral load of less than or equal to 50 copies of HIV-1 virus particles per mL of blood plasma (.ltoreq.50 c/mL) after at least 24 weeks of the once-daily administration of the single unit dosage form. In some aspects, the subject will have exhibited a viral load of less than 50 copies of HIV-1 virus particles per mL of blood plasma (<50 c/mL) after at least 24 weeks of the once-daily administration of the single unit dosage form. In these most preferred methods, the single unit dosage form comprises: darunavir ethanolate, in an amount equivalent to about 800 mg of darunavir; cobicistat, in an amount equivalent to about 150 mg of cobicistat; emtricitabine, in an amount equivalent to about 200 mg emtricitabine; and tenofovir alafenamide fumarate, in an amount equivalent to about 10 mg of tenofovir alafenamide. See, paragraphs [0086] to[0090].
Boven et al. do not teach expressly that the discontinued first anti-retroviral regimen comprising an integrase inhibitor, tenofovir alafenamide, or pharmaceutical acceptable salt thereof, and emtricitabine, the particular clinical change or not as recited in claims 10-26 herein after the administration of the single dose regimen.  
However, Hill et al. disclose that there is growing evince that the use of integrase inhibitors could lead to statistically significant increase in body weight and even clinical obesity.  It has been known in the art that overweight would short patients’ life expectancy. See, particularly, the abstract, and the first paragraph at page 41. Integrase inhibitor based regimens, such as Raltegravir/tenofovir/emtricitabine, dolutegravir/tenofovir/emtricitabine, all increased body weight. DEXA has been used in study the body fat. The results suggested that these weight changes were associated with abdominal fat, as waist circumfer-ence also rose significantly more for participants treated with raltegravir. See, page 41, results from randomized studies, and  page 42, table 1 in particular. Other clinical indicators may be potentially affected by integrase inhibitor and are recommended by FDA to be closely monitored are Blood pressure and pulse, lipoprotein lipids, fasting glucose and insulin, HbA1c (in type 2 diabetics) and waist circumference. See, page 43, table 2. Kolakowska et al. teach that Dolutegravir bears the heaviest burden of neuropsychiatric side effects. Weight gain was reported with all integrase inhibitors, including those for patients initiating on integrase inhibitor.  and there may be an additional effect of tenofovir alafenamide. See, the abstract. People liver with HIV (PLWH) are at higher risk of cardiovascular disease when compared with HIV-infected population. High BMI is a recognized risk factor for diabetes mellitus, which is a known risk factor for myocardial infarction in general population and in PLWH. See, the weigh gain section.  The integrase inhibitor also cause metabolic disorders, particularly, glucose metabolism and lipid metabolism. See, section of Metabolism disorders. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, in treating HIV infected patients, to switch an integrase inhibitor based anti-retroviral regimen, such as Raltegravir/tenofovir/emtricitabine, dolutegravir/tenofovir/emtricitabine, to the single unit dose of Boven et al. i.e.,  the single unit dosage form comprises: darunavir ethanolate, in an amount equivalent to about 800 mg of darunavir; cobicistat, in an amount equivalent to about 150 mg of cobicistat; emtricitabine, in an amount equivalent to about 200 mg emtricitabine; and tenofovir alafenamide fumarate, in an amount equivalent to about 10 mg of tenofovir alafenamide in patients exhibit an HIV viral load of less than or equal to 50 copies of HIV-1 virus particles per mL of blood plasma (<50 c/mL) and has experienced a >10% increase in weight within a 12-month time period during the administration of the first anti-retroviral regimen
A person of ordinary skill in the art would have been motivated to switch an integrase inhibitor based anti-retroviral regimen, such as Raltegravir/tenofovir/emtricitabine, dolutegravir/tenofovir/emtricitabine, to the single unit dose of Boven et al. i.e.,  the single unit dosage form comprises: darunavir ethanolate, in an amount equivalent to about 800 mg of darunavir; cobicistat, in an amount equivalent to about 150 mg of cobicistat; emtricitabine, in an amount equivalent to about 200 mg emtricitabine; and tenofovir alafenamide fumarate, in an amount equivalent to about 10 mg of tenofovir alafenamide in patients exhibit an HIV viral load of less than or equal to 50 copies of HIV-1 virus particles per mL of blood plasma (<50 c/mL) and has experienced a >10% increase in weight within a 12-month time period during the administration of the first anti-retroviral regimen because weight gains is a risk factor lead to myocardial infarction for PLWH, thus, the initial integrase inhibitor based anti-retroviral regimen, such as Raltegravir/tenofovir/emtricitabine, dolutegravir/tenofovir/emtricitabine, need to be discontinued and the single unit dosage of Boven et al. is a valid alternative anti-HIV therapeutic regimen with many known superiority, such as effectively maintains the virus to less than 50 copies of HIV-1 virus particles per mL of blood plasma, no bill burden etc. With respect to 10-26 herein reciting the particular clinical changes, or no change, including body weight, body composition, waist circumference, blood pressure, fasting lipid, fasting glucose, insulin, HbA1c, after about 24 or about 48 weeks of the administration of the single dose regimen,  note, first, it would have been obvious to switch the treatment for those patients who also suffer those abnormality associated with the administration of integrase inhibitor those symptoms are not  healthy for the patients. Further, the recitation merely states the benefit or effect of the administration which do not materially affect the steps of claimed method. Furthermore, all the recited symptoms/parameters have been known to be potentially affected by the administration of integrase inhibitor, it would have been within the purview of ordinary skill in the art to monitor those parameters during the anti-HIV therapy. As to claim 27, reciting HIV-1, claim 28, 18 years of age or older, claim 29, less than 18 years of age and claim 30 weight at least 40 kg, note, Boven particularly teach adult in he example, but are not limited the human to adults, thus, treating a human of adolescent, particularly those with body weight over 40 kg or over 50 kg,  would have been obvious as Boven do not limit the single unit dose to adult human. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627